                                                                              Exhibit 2
 DIP Comparables                                                                                                                                    ($ in millions)

 Select recent DIP Comparables                                                      DIP ABL                           DIP TL                 Total
                                    Filing     Financial     Prepetition    Total                             Total                          DIP          DIP Fee
         Company                     Date       Advisor         Debt       Commit           Provider         Commit        Provider         Commit           %

LBI Media                        11/21/2018    Guggenheim      $530         NA                 NA             $38      Existing Creditors    $38           1.50%

                                                 Perella
Gastar Exploration               10/31/2018                     446         NA                 NA             100      Existing Creditors    100           1.00%
                                                Weinberg

Westmoreland Coal                 10/9/2018    Centerview      1,087        NA                 NA             110      Existing Creditors    110           1.00%

Mattress Firm, Inc.               10/5/2018    Guggenheim      3,386        150         Existing Creditors    100      Existing Creditors    250           1.75%

New MACH Gen                      6/11/2018     Evercore        675         NA                 NA              20      Existing Creditors     20           1.00%

Remington Outdoor                 3/25/2018      Lazard         903         193         Existing Creditors    145      Existing Creditors    338           1.00%

Tops 1                            2/21/2018     Evercore        715         140         Existing Creditors    125      Existing Creditors    265           1.00%

Castex Energy                    10/16/2017     Evercore        390          15         Existing Creditors    NA               NA             15           1.00%

Appvion, Inc.                     10/1/2017    Guggenheim       497         NA                 NA             100      Existing Creditors    100           1.00%

Vanguard                          2/1/2017      Evercore       1,796         50         Existing Creditors    NA               NA             50           1.00%

                                                            High            $193                              $145                           $338          1.75%
                                                            Mean             110                               92                             129          1.13%
                                                            Median           140                               100                            100          1.00%
                                                            Low              15                                20                             15           1.00%

                                                                                            Existing                       Existing
David's Bridal Inc.              11/19/2018     Evercore       $819         $125                              $60                            $185          1.00%
                                                                                            Creditors                      Creditors



                                                                               Virtually all DIPs are provided by existing creditors in consensual
 Sources: Public filings and Court Documents                                     priming transactions. A fee of 1% on such DIPs is reasonable
 1.   Includes ABL FILO

                                                                                    3
